DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 12/29/2020. Claims 1-20 were pending. Claims 7, 8, 10, 11, 13, and 15-18 have been cancelled.   Claims 9, 12, and 14 have been amended. Claims 1-6, 9, 12, 14, 19 and 20 are now pending.  Claims 1-6, 9, 12, 14, 19 and 20 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 8, 15, and 16 under 35 U.S.C. § 112 (d) set forth in the Office Action of 10/02/2020 is withdrawn in response to the Amendments filed on 12/29/2020. 
The Objection to Title set forth in the Office Action of 10/02/2020 is withdrawn in response to the Amendments filed on 12/29/2020. 
The rejection of claims 2 and 3 under 35 U.S.C. § 112 (d) set forth in the Office Action of 10/02/2020 is maintained (See response to Arguments below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakthivel et. al. Journal of Power Sources 195 (2010) 7083-7089 (Sakthivel).
Regarding claims 1, 2,3,5,6, and 12 Sakthivel discloses Pt nanoparticles (re claim 5, 12) disposed on multi-walled carbon nanotubes (CNT) (Abstract, re claim 6), wherein the average noble metal nanoparticle size is 2.0 nm or less (p.7086, right col, para 3.2). In addition, Sakthivel teaches  a noble metal loading based on the total mass of the noble metal nanoparticles is 60 wt. % (Abstract, p.7068, left. Col, para 3.1).
Alternatively, Sakthivel teaches that that average size diameter can depend on method of preparation of said nanoparticles and specifically, can be 1.8 nm (re claim 2) or 2.0 nm (p.7086, right col, para 3.2, re claim 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the size of Pt nanoparticles using method of Sakthivel in reasonable expectation of improvement in power density of DMFC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakthivel et. al. Journal of Power Sources 195 (2010) 7083-7089.
 Regarding claim 9, Sakthivel discloses the invention as discussed above as applied to claim 1 and incorporated therein. Sakthivel does not expressly discloses  wherein the noble metal loading is  more than  60 wt.% However, since instant claim 9 does not expressly claim how much more over 60 wt.% the claim loading is ( for example 60.002 wt.%, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the Pt loading  based on date and method disclosed by Sakthivel in order to improve  a  power density of DMFC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakthivel et. al. Journal of Power Sources 195 (2010) 7083-7089 in view of US 2007/0101824 to Dzal (Dzal).
Regarding claims 14, 19 and 20, Sakthivel discloses Pt nanoparticles (re claims 19, 20) disposed on multi-walled carbon nanotubes (CNT) (Abstract,), 
Sakthivel does not expressly disclose a black carbon as support for nanoparticles.
Dzal teaches Pt nanoparticles on carbon black (Fig. 1B, para 38), wherein an average size of the at least of 50% of nanoparticles in the range from 1.5 nm to 2.0 nm (substantially similar to that disclosed by Sakthivel). Dzal also teaches that carbon support can be preferable chosen from a graphite, a carbon black particle, a nanotube, or a carbon fiber (para 9, claims 2-5).  As such Dzal clearly teaches that nanotube and carbon black a mutually replaceable as a support.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to replace MWCT in the supported noble nanoparticles of Sakthivel with the carbon black support, as taught by Dzal, because the simple substitution of one known element for another is likely to be obvious when predictable results, such as reducing a cost  of a fuel cell or battery and or improvement of effectiveness of the  fuel cell or battery based   uniformity of dispersion (para 52)  are achieved. See KSR International Co. v. Teleflex Inc..
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Sakthivel et. al. Journal of Power Sources 195 (2010) 7083-7089 as applied to claim 1 in view of US 2011/0014550 to Jiang (Jiang).
Regarding claim 4, Sakthivel discloses the invention as discussed above as applied to claim 1 respectively and incorporated therein.  Sakthivel teaches Pt-nanoparticles loading up to 60 % wt., but does not expressly discloses wherein the noble metal loading is 75 wt.% or more. 
Jiang teaches a method of manufacturing a nanostructured material loaded with noble metal particles including Pt with size about  2nm (para 89),  the method allowing to reach a high loading degree such as of more than 80 or 90% (para 88). Therefore, a high loading of Pt-nanoparticles with size of about 2 nm is known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the noble metal nanoparticles of Sakthivel with the high loading (80% wet., as taught by Jiang , because such modification would improve overall performance and stability of the electrocatalytic activity of the Pt-CNTs for PEMFC and DMFCs (para 7).

Response to Arguments
Applicant's arguments regarding the rejection of claims 2 and 3 under 35 U.S.C. § 112 (d)   filed 12/29/2020 have been fully considered but they are not persuasive.
Regarding rejection claims 2 and 3 under 35 U.S.C. § 112 (d) Applicant argues: “the nanoparticle' s size in Claim 2 is limited to be 2.0 nm or below and greater than 1.7 nm, which, in other words, is equivalent to being greater than 1.7 nm and up to 2.0 nm. Similarly, the nanoparticle's size in Claim 3 is limited to be 2.0 nm or below and greater than 1.8 nm, which, in other words, is equivalent to being greater than 1.8 nm and up to 2.0 nm. Claims 2 and 3 therefore further limit the subject matter of the claim from which they depend and include all the limitations of the claim from which they depend.”
MPEP states: 2173 Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019]
	Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process. 
Therefore, Applicant invited to clearly and expressly indicate claimed range in order to free one skilled in the art from ant doubts regarding claimed range.  The rejection claims 2 and 3 under 35 U.S.C. § 112 (d) is maintained.
Applicant's arguments regarding the rejection of claim 1  102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious)   filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues: “With regard to the Office's citation of the Abstract, Applicant respectfully submits that Sakthivel's disclosure of "up to 60 wt. %" is a rounded, fictional value Reply to Office Action of October 2, 2020 without any experimental basis. Indeed, Sakthivel discloses on page 7086, paragraph 3.1, that at a nominal loading of 60 wt. %, a Pt loading of only very close to the nominal value is obtained. This phrasing implies that an actual loading of 60 wt. % was experimentally not obtained. Because an actual noble metal loading based on the total mass of the noble metal nanoparticles and the support being 60 wt.% or more is not obtained by Sakthivel, the claimed feature is absent from Sakthivel. “
Examiner respectfully disagrees. Firstly, instant claim 1 recites:” a noble metal loading based on the total mass of the noble metal nanoparticles and the support is 60 wt. % or more.” There is no recitation of “actual” or “nominal” loading. Therefore Applicant argues features that are not claimed. 
Second the instant claim 1 recites the limitation, “60 wt. % or more” Therefore, the value of 60 wt. % is included in the claimed range 60 wt. % or more. Sakthivel discloses that “uniform and narrow size distribution of highly dispersed Pt nanoparticles could be achieved by adjusting the weight ratio of surfactant to Pt precursor allowing for Pt loadings of up to 60 wt. %” ((Abstract, p.7068, left. Col, para 3.1)). Therefore loading of 60% wt. is included into claimed range, As such the value of 60 wt.% is  included into claimed range and disclosed by Sakthivel  ( in  all cases, a nominal metal loading of 60 wt.% was employed). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Alternatively, MPEP statesIn the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the Pt loading based on date and method disclosed by Sakthivel in order to improve a power density of DMFC. Please also note that Applicant admits on a record that Sakthivel disclosed the Pt nanoparticles loading close to 60 wt. % *Arguments, p. 8). 
 Applicant’s arguments regarding rejection of claims 2-19, based on dependency of said claim from claim 1 and as such addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727